DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The amendment filed on December 30, 2020 has been received and considered. By this amendment, claims 1, 8, 9, 12, 13, and 15 are amended, claims 5-7, 10, and 16-21 are cancelled, claims 22-30 are added, and claims 1-4, 8, 9, 11-15, and 22-30 are now pending in the application, with claims 8, 9, and 11-14 withdrawn from further consideration as being drawn to a non-elected invention.
Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted on 3/1/2021 has/have been acknowledged and is/are being considered by the Examiner.
Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-4 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Parker (U.S. 2013/0289683, previously cited). Regarding claim 1, Parker discloses a lead assembly for networked implants, comprising: an implantable tissue contact system comprising a plurality of leads 302/303 and a breakout connector 301/301b connected to each of the plurality of leads and a shared communication path 304/310; and a controller 300 connected to the breakout connector through the shared communication path (see Figure 12a), the breakout connector being an active electronic module configured to selectively transmit at least one of power and data between each of the plurality of leads and the controller (see paragraphs [0042]-[0046] and [0101]). Paragraphs [0042]-[0046] of Parker describe at least one electrode array connected to an implantable control unit via a shared bus, with at least one electrode cell associated with each electrode array that obtains electrical power and command signals from the shared bus and controls operation of each electrode associated with the electrode cell. The disclosed electrode cell of Parker is part of the hubs 301/301b, which satisfies the claimed breakout connector.
Regarding claim 2, Parker discloses that at least one of the breakout connector and the controller are implantable in a target tissue (see paragraph [0104] where controller 300 is called an “implant controller” that is designed to be located in the skull).
Regarding claim 3, Parker discloses that the implantable tissue contact system is at least one of a recording, stimulation (see paragraphs [0043] and [0048]), wireless data receiving (see “telemetry”, paragraphs [0043] [0048]), and energy harvesting system.
Regarding claim 4, Parker discloses that the implantable tissue contact system is configured to do at least one of receive and transmit at least one of electrical, chemical, and optical signals to a target tissue (see paragraph [0053]).

Claims 24-28 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Varadan (U.S. 2017/0225447, previously cited). Regarding claim 24, Varadan discloses a lead assembly for networked electrodes, comprising: a tissue contact system comprising a plurality of leads 3 .
Regarding claim 25, it is respectfully submitted that the breakout connector and the controller of Varadan are “implantable” because they are of an appropriate size and configuration such that they would be capable of being implanted within a target tissue (see paragraph [0026] that indicates the invention can be in the farm of a wrist band, arm band, socks, which would be small enough such that they could be implanted).
Regarding claim 26, Varadan discloses that the tissue contact system is at least one of a recording (see paragraph [0026], signals are received and stored), stimulation, wireless data receiving (see paragraph [0005], “wireless” system), and energy harvesting system.
Regarding claim 27, Varadan discloses that the tissue contact system is configured to do at least one of receive and transmit at least one of electrical, chemical, and optical signals to a target tissue (see paragraph [0026], signals are received from the tissue and stored, paragraph [0056], lines 8-9, where it is disclosed that the data may be optical plethysmography, and paragraph [0060], lines 2-4, where it is disclosed that the patient data may be optical data).
Regarding claim 28, Varadan discloses that the shared communication path is configured to transmit at least one of power and data between the plurality of leads and the controller (see paragraph [0026]).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in 
Claims 22-30 are rejected under 35 U.S.C. 103 as being unpatentable over Parker (U.S. 2013/0289683, cited above) in view of Varadan (U.S. 2017/0225447, cited above). Regarding claims 22-24, Parker discloses the invention substantially as claimed, including a lead assembly for networked implants, comprising: an implantable tissue contact system comprising a plurality of leads 302/303 and a breakout connector 301/301b connected to each of the plurality of leads; a shared communication path 304/310; and a controller 300 connected to the breakout connector through the shared communication path (see Figure 12a). However, Parker fails to disclose that the shared communication path is configured to transmit optical shared signals between the implantable tissue contact system and the controller. Varadan teaches a tissue contact system including a plurality of leads 3, a breakout connector 4, a controller 5, and a shared communication path 7, where the shared communication path is configured to transmit data such as ECG, EEG, EOG, EMG, optical plethysmography, and acoustic data (see Figure 1 and paragraph [0056]). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to configure the shared communication path of Parker to transmit optical shared signals, as taught by Varadan, as it has been held that simple substitution of one known element (the shared path of Parker) for another (a shared path configured to transmit optical shared signals) to obtain predictable results requires only routine skill in the art. KSR Int'l Co. v. Teleflex Inc., 127 S.Ct. 1727, 1742, 82 USPQ2d 1385, 1396 (2007).
Regarding claim 25, Parker discloses that at least one of the breakout connector and the controller are implantable in a target tissue (see paragraph [0104] where controller 300 is called an “implant controller” that is designed to be located in the skull).
Regarding claim 26, Parker discloses that the implantable tissue contact system is at least one of a recording, stimulation (see paragraphs [0043] and [0048]), wireless data receiving (see “telemetry”, paragraphs [0043] [0048]), and energy harvesting system.
Regarding claim 27, Parker discloses that the implantable tissue contact system is configured to do at least one of receive and transmit at least one of electrical, chemical, and optical signals to a target tissue (see paragraph [0053]).
Regarding claim 28, Parker discloses that the shared communication path is configured to transmit at least one of power and data between the plurality of leads and the controller (see paragraph [0043]).
Regarding claim 29, Parker discloses that in certain embodiments, the electrode hub 301 is a passive system, wherein power and/or data from connection 304 is spliced between electrode 302 and extension lead 310 (see paragraph [0104]).
Regarding claim 30, paragraphs [0042]-[0046] of Parker describe at least one electrode array connected to an implantable control unit via a shared bus, with at least one electrode cell associated with each electrode array that obtains electrical power and command signals from the shared bus and controls operation of each electrode associated with the electrode cell. The disclosed electrode cell of Parker is part of the hubs 301/301b, which satisfies the claimed breakout connector.
Response to Arguments
Applicant's arguments filed December 30, 2020 have been fully considered but they are not persuasive. Regarding the rejection of the claims as being anticipated by Parker, the Applicant argues that Parker does not disclose an active electronic module connector, but rather discloses an assembly having a “Tee” connector for connecting electrodes to the hub and the “Tee” connector is not an active electronic module. It is respectfully submitted that the hub of Parker, not the Tee connector is considered to satisfy the claimed breakout connector. Furthermore, the Applicant argues that the system in Parker combines signals from electrodes with a bus of reduced wire count having two wires, but Parker is silent as to any selective transmission of discrete signals to selected electrodes. The Examiner respectfully disagrees and submits that Parker discloses at paragraphs [0042]-[0046] at least one electrode array connected to an .
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAMMIE K MARLEN whose telephone number is (571)272-1986.  The examiner can normally be reached on Monday through Friday from 8 am until 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Carl Layno can be reached on 571-272-4949.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TAMMIE K MARLEN/Primary Examiner, Art Unit 3792